DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,049,298. Although the claims at issue are not identical, they are not patentably distinct from each other because US11,049,298 teaches all of the limitations of claims 1-4 of the present application, as shown in the table below:
Present Application
US 11,049,298
1. A system for assisting law enforcement to which a server device that collects Social Networking Service (SNS) crime-related information relevant to an incident, a client device that includes a display for displaying the SNS crime-related information, and a police disposition server are coupled, 

wherein the server device 
accesses an SNS server that accumulates SNS submission information of persons, collects the SNS submission information, which includes crime-related terms, from the SNS submission information as the SNS crime-related information, and records the SNS submission information in a storage, 
generates crime data including a crime occurrence place, an occurrence hour, and a crime type of a crime, using the SNS crime-related information, and 
sends the crime data and map data, which are generated from the SNS crime-related information, to the client device in response to a request from the client device, 
wherein the client device 
receives the crime data and the map data, which are sent from the server device, and 
superimposes the crime data on the map data, and plots and displays the crime data in a position corresponding to the crime occurrence place on a map, and 
wherein the police disposition server dynamically determines a disposition plan for the law enforcement based on the crime data and a work schedule of the law enforcement.
 A system for assisting law enforcement in predicting future incidents of crime to which a server device that collects crime-related information relevant to an incident, a client device that includes a display for displaying the crime-related information, and a disposition server are coupled, 
wherein the server device 
determines a position of a site terminal of the law enforcement; 
accesses, based on the position of the site terminal, a Social Networking Service (SNS) server that accumulates SNS submission information of persons, collects SNS submission information, which includes crime-related terms, from the SNS submission information as the crime-related information, and records the SNS submission information in a storage, accessing the SNS server including: searching the SNS submission information of the SNS server for at least a plurality of crime types and a plurality of crime tools, calculates, for the crime-related information, statistical data for a set of attributes for predicting the future incidents of the crime, the set of attributes including a crime occurrence place, an occurrence hour, and a crime type of the plurality of crime types of the crime having the future incidents to be predicted, and sends crime data for a selected time of day and map data, which are extracted from the statistical data of the crime-related information for the selected time of day, to the client device in response to a request from the client device for the selected time of day, and 
wherein the client device 
receives the crime data for the selected time of day and the map data which are sent from the server device, and superimposes the crime data for the selected time of day on the map data for each attribute of the set of attributes on the display, and plots and displays the crime data for the selected time of day in a position corresponding to the crime occurrence place on a map, and wherein the disposition server dynamically determines a disposition plan for the law enforcement based on the crime data for the selected time of day, a selection of the crime type of the crime a work schedule of the law enforcement and the position of the site terminal of the law enforcement.

2. The system of claim 1, wherein the client device displays the crime data for the selected time of day, which is narrowed down to a designated attribute, according to an attribute designation input by a user in a case where the crime data for the selected time of day is displayed.
3. The system of Claim 1, where: the client device sends a statistical display request to the server device in a case where a statistical display instruction is given by a user, the server device sends statistical display data of the crime data in a display mode in response to the statistical display request to the client device, and the client device displays statistical information of the crime data based on the received statistical display data on the display.
3. The system of claim 1, wherein the client device sends a statistical display request to the server device in a case where a statistical display instruction is given by a user, wherein the server device sends statistical display data of the crime data for the selected time of day in a display mode in response to the statistical display request to the client device, and wherein the client device displays statistical information including a statistical graph of the crime data for the selected time of day based on the received statistical display data on the display.
4. A method in a system for assisting law enforcement to which a server device that collects Social Networking Service (SNS) crime-related information relevant to an incident, a client device that includes a display for displaying the SNS crime-related information, and a police disposition server are coupled, the method comprising: 

causing the server device to: 
access an SNS server that accumulates SNS submission information of persons, to collect SNS submission information, which includes crime-related terms, from the SNS submission information as the SNS crime-related information, and to record the SNS submission information in a storage, 
generate crime data including a crime occurrence place, an occurrence hour, and a crime type of a crime, using the SNS crime-related information, and 
send the crime data and map data, which are generated from the SNS crime-related information, to the client device in response to a request from the client device; 
causing the client device to: 
receive the crime data and the map data, which are sent from the server device, and 
superimpose the crime data on the map data, and to plot and display the crime data in a position corresponding to the crime occurrence place on a map; and 
causing the police disposition server to: dynamically determine a disposition plan for the law enforcement based on the crime data and a work schedule of the law enforcement.
A method in a system for assisting law enforcement in predicting future incidents of crime to which a server device that collects crime-related information relevant to an incident, a client device that includes a display for displaying the crime-related information, and a disposition server are coupled, the method comprising: 

causing the server device to: 
determine a position of a site terminal of the law enforcement; 
access, based on the position of the site terminal, a Social Networking Service (SNS) server that accumulates SNS submission information of persons, to collect SNS submission information, which includes crime-related terms, from the SNS submission information as the crime-related information, and to record the SNS submission information in a storage, 
accessing the SNS server including: searching the SNS submission information of the SNS server for at least a plurality of crime types and a plurality of crime tools, calculate, for the crime-related information, statistical data for a set of attributes for predicting the future incidents of the crime, the set of attributes including a crime occurrence place, an occurrence hour, and a crime type of the plurality of crime types of the crime having the future incidents to be predicted, and send crime data for a selected time of day and map data, which are extracted from the statistical data of the crime-related information, to the client device in response to a request from the client device; 
causing the client device to: 
receive the crime data for the selected time of day and the map data which are sent from the server device, and superimpose the crime data for the selected time of day on the map data for each attribute of the set of attributes on the display, and to plot and display the crime data for the selected time of day in a position corresponding to the crime occurrence place on a map; and 
causing the disposition server to: dynamically determine a disposition plan for the law enforcement based on the crime data for the selected time of day and a selection of the crime type of the crime having the future incidents to be predicted, a work schedule of the law enforcement and the position of the site terminal of the law enforcement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al (US 9,129,219).
For claim 1, Robertson teaches a system for assisting law enforcement (col. 2, lines 7-20) to which a server device (316, Figure 3) that collects Social Networking Service (SNS) crime-related information relevant to an incident (col. 13, lines 26-30), a client device (302, Figure 3) that includes a display (308, Figure 3) for displaying the SNS crime-related information  (e.g., Figures 1A and 1B), and a police disposition server (304, Figure 3) are coupled (as understood by examination of Figure 3), 
wherein the server device 
accesses an SNS server (316 of Figure 3, col. 13, lines 26-30) that accumulates SNS submission information of persons  (custody data and CAD data, col. 8, line 66 – col. 9, line 37), collects the SNS submission information, which includes crime-related terms (e.g., crime incident data), from the SNS submission information as the SNS crime-related information, and records the SNS submission information in a storage (316, Figure 3), 
generates crime data (crime data used to generate crime risk forecasts, col. 2, line 58 - col. 4, line 24) including a crime occurrence place (target area, col. 2, lines 58-, an occurrence hour (time window, col. 3, lines 1-4), and a crime type of a crime (predefined crime types, col. 3, lines 16-31), using the SNS crime-related information (col. 2, line 58 - col. 4, line 24), and 
sends the crime data and map data (see Figures 1A and 1B), which are generated from the SNS crime-related information (col. 13, lines 16-25), to the client device in response to a request from the client device (via 105 of Figure 1A or 155 of Figure 1B), 
wherein the client device 
receives the crime data and the map data, which are sent from the server device  (col. 13, lines 16-25), and 
superimposes the crime data on the map data, and plots and displays the crime data in a position corresponding to the crime occurrence place on a map (Figures 1A and 1B), and 
wherein the police disposition server dynamically determines a disposition plan for the law enforcement based on the crime data and a work schedule of the law enforcement (e.g., based on a prediction of a burglary at a target area during the early patrol shift on a particular day, col 2, line 58 – col 3, line 40).
For claim 2, Robertson further teaches:
the client device displays the crime data (as understood by examination of Figures 1A and 1B), which is narrowed down to a designated crime (crime type), in response to according to a crime type designation input by a user in a case where the crime data is displayed  (as understood by examination of Figures 1A and 1B).
For claim 3
the client device sends a statistical display request to the server device in a case where a statistical display instruction is given by a user  (col. 13, lines 8-25), 
the server device sends statistical display data of the crime data in a display mode in response to the statistical display request to the client device (as understood by examination of Figures 1A and 1B), and 
the client device displays statistical information of the crime data (e.g., 171 of Figure 1B) based on the received statistical display data on the display (col. 15, line 60- col. 16, line 5).
For claim 4, Robertson teaches a method in a system for assisting law enforcement (col. 2, lines 7-20) to which a server device (316, Figure 3) that collects Social Networking Service (SNS) crime-related information relevant to an (col. 13, lines 26-30), a client device (302, Figure 3) that includes a display (308, Figure 3) for displaying the SNS crime-related information  (e.g., Figures 1A and 1B), and a police disposition server (304, Figure 3) are coupled (as understood by examination of Figure 3), the method comprising: 
causing the server device to: 
access an SNS server (316 of Figure 3, col. 13, lines 26-30) that accumulates SNS submission information of persons  (custody data and CAD data, col. 8, line 66 – col. 9, line 37), collects the SNS submission information, which includes crime-related terms (e.g., crime incident data), from the SNS submission information as the SNS crime-related information, and records the SNS submission information in a storage (316, Figure 3),  
generate crime data (crime data used to generate crime risk forecasts, col. 2, line 58 - col. 4, line 24) including a crime occurrence place (target area, col. 2, lines 58-59), an occurrence hour (time window, col. 3, lines 1-4), and a crime type of a crime (predefined crime types, col. 3, lines 16-31), using the SNS crime-related information (col. 2, line 58 - col. 4, line 24), and  
send the crime data and map data (see Figures 1A and 1B), which are generated from the SNS crime-related information (col. 13, lines 16-25), to the client device in response to a request from the client device (via 105 of Figure 1A or 155 of Figure 1B),
causing the client device to: 
receive the crime data and the map data, which are sent from the server device  (col. 13, lines 16-25), and  
superimpose the crime data on the map data, and to plot and display the crime data in a position corresponding to the crime occurrence place on a map (Figures 1A and 1B); and 
causing the police disposition server to: 
dynamically determine a disposition plan for the law enforcement based on the crime data and a work schedule of the law enforcement (e.g., based on a prediction of a burglary at a target area during the early patrol shift on a particular day, col 2, line 58 – col 3, line 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849